Title: From Thomas Jefferson to James Lyle, 12 May 1796
From: Jefferson, Thomas
To: Lyle, James


                    
                        Dear Sir
                        Monticello May 12. 1796.
                    
                    The present representative of Farrell & Jones has brought a suit against the executors of Mr. Wayles as security for the late R. Randolph on the foundation of a loose and equivocal expression in a letter neither meant as an engagement by Mr. Wayles nor understood as such by F. & J. I do not believe there is the smallest danger of it’s being so understood by a court or jury, but as all things are possible and the sum so large that it would cripple my efforts to pay my real and honest debt to Henderson McCaul & Co. I inclose you a mortgage on a number of negroes sufficient to secure them effectually. I cannot pretend that the debt can be paid punctually at the instalments there provided for: on this head I shall count on the indulgence you have hitherto shewn by which both their debt and my fortune may in the long run be saved. You had better send the deed to your correspondent in Charlottesville where it may be proved by the witnesses or acknoleged by myself: and that without delaying a single post, as Mr. Hanson, if he gets his judgment will be upon us immediately. I am with great esteem Dear Sir Your affectionate friend & servt
                    
                        Th: Jefferson
                    
                    
                        P.S. The sum not yet actually recieved is merely guessed at.
                    
                